Case 1:18-cv-02894-RCL
10/16/2019

tit

Document 53-1 Filed 10/16/19 Page 1of 3

JP Lawson Mail - Re: Twitter

Carlo <carlo@jpiawson.com>

 

Re: Twitter

1 message

 

Carlo <carlo@jplawson.com>
To: Larry Klayman <leklayman@gmail.com>

Thu, Aug 29, 2019 at 5:13 PM

Latinos like me would rather eat horse ... stuff than vote

for Joe Arpaio

Elvia Dfaz, Arizona Republic

Opinion: Joe Arpaio wooing the Hispanic vote is a joke. So,
does everyone seem to be taking him seriously?

why

CONNECT {| TWEET LINKEDIN

COMMENT |

EMAIL MORE

 

_ Fermeg Maricopa County Sheriff Joe Arpaio stands in his office in Fountain Hills on Aug. 27, 2019. (Photo: Michael
iC The Republic)
i | Joe Arpaio is wooing the Hispanic vote? Laughable.

The absurdity of that statement quickly swept my snickering away and welled up
nothing but frustration and anger.

Like many of you, I've recoiled in disgust over Arpaio’s bid to return to the Maricopa
County Sheriff's Office next year after his 24-year reign of terror against Latinos.

Like many of you, | quickly shrugged it off as nothing more than a publicity stunt. But
I've had enough of the stunt, particularly because it is working spectacularly for him.

To my dismay, the local and national media flocked to Arpaio’s house, reporting every
stupidity he’s uttering, treating him as the serious contender he is NOT.

Why give Arpaio the attention he seeks?

We'll know he'll never come back. Ever.

Yet, he's getting blanketed news media coverage, and not just from Comedy Central
and the late-night television jokers. It includes my own outlet, The Arizona Republic,

https://mail.google.com/mail/u/37ik=b283552f9b&view=pt&search=all&permthid=thread-a%3Ar1984239344286789900%7Cmsg-a%3Ar849419927794...

Published 4:49 p.m. MT Aug. 28, 2019 | Updated 4:50 p.m. MT Aug. 28, 2019

On Thu, Aug 29, 2019 at 5:04 PM Larry Klayman
<leklayman@gmail.com> wrote:

This does not seem to be the article that brands the Sheriff
as a felon and delusional.

On Thu, Aug 29, 2019 at 4:46 PM Carlo
<carlo@jplawson.com> wrote:
https://www.azcentral.com/story/opinion/op-ed/elviadiaz/
2019/08/28/joe-arpaio-delusional-latinos-like-me-never-
vote-him/2147145001/

On Thu, Aug 29, 2019 at 4:44 PM Larry Klayman
<leklayman@gmail.com> wrote:

PL ALSO SEND ME THE DEFAMING ARTICLE

THX

On Thu, Aug 29, 2019 at 4:30 PM Carlo
<carlo@jplawson.com> wrote:

Hi Larry Here is her twittier and email and link to article.
https://twitter.com/elviadiaz1?7lang=en

elvia.diaz@arizonarepublic.com

https://twitter.com/RealSheriffJoe/status/
1167217802601619456

1/4
Case 1:18-cv-02894-RCL Document 53-1 Filed 10/16/19 Page 2 of 3
10/16/2019 JP Lawson Mail - Re: Twitter

and The New York Times.

And sadly, we know why.

 

Want more opinions? Subscribe to azcentral.com.

 

| The 87-year-old convicted felon is a master at media and public manipulation, just like
his pal who pardoned him, President Donald Trump.

“Vm a little weak with the Hispanic community,” Arpaio told Republic reporters.
You think?

The former Maricopa County sheriff raided businesses in predominantly Latino
neighborhoods and arrested undocumented immigrants. He thinks he can merely “talk”
to Hispanics like me to get their votes?

| don’t know what's more insulting. Arpaio spewing the wickedest absurdity or anyone
taking his words seriously.

He will never win Latinos (or be sheriff again)

https://mail.google.com/mail/u/37ik=b283552f9b&view=pt&search=all@permthid=thread-a%3Ar1984239344286789900%7Cmsg-a%3Ar849419927794... 2/4
Case 1:18-cv-02894-RCL Document 53-1 Filed 10/16/19 Page 3 of 3
10/16/2019 JP Lawson Mail - Re: Twitter

 

 

{

Sheriff Joe Arpaio's raids

 

 

Next
Slide

So, let me spell it out for you (again). Many Arizona Latinos despise Arpaio and would
rather eat horse ... stuff than vote for him.

Sure, there are probably some Latinos who'd support Arpaio, just like they support
Trump despite the all-out war against minorities.

But Arpaio was found guilty of criminal contempt of court in 2017 after disobeying a
judge order to stop the work raids. And he has cost Maricopa County

taxpayers millions of dollars in legal and court fees, thanks to his penchant for racially
profiling Latinos.

Why would Arpaio think he can get the Hispanic vote? Because he's delusional.

But why do we — the media — take him seriously? Are we as delusional as he is or as
opportunistic? There is only one answer, and we know what it is.

ink Delivery:
Get the Opinions Ourbest Mone Vour
Newsletter newsletter Email

: ss and latest in
in your inbox. commentary

https://mail.google.com/mail/u/3?ik=b283552f9b&view=pt&search=all&permthid=thread-a%3Ar1984239344286789900%7Cmsg-a%3Ar849419927794... 3/4
